Cahill, J.,
(dissenting). The pressure of business, incident to my retirement from this Court, has made it impossible for me to investigate this case as fully as I would like, but, from the examination I have made, I cannot concur in the result reached by my brethren. It seems to me that the conclusion reached allows the respondent to set off its claim, arising under the invalid law of 1869, against the valid claim of the State. This we held could not be done in Auditor General v. Grand Traverse Co., 73 Mich. 182. See, also, Ambler v. Auditor General, 38 Id. 786. It appears clear to me that the unsettled matters of account were settled in 1883, and the claim of the State in this proceeding is <for State taxes apportioned to the county since that time. To allow the county to defend against this claim by asserting a counter-claim growing out of the other matter is, it seems to me, the same in effect as to allow a suit to be brought against the State for such counter-claim.